DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 02/09/2022 has been entered.
Claims 1-20 are pending in this office action.
Claims 1, 6, 11 and 16 have been amended.

Response to Arguments
Applicant’s arguments with respect to the amendment filed 02/09/2022 have been considered but are moot in view of new grounds of rejection. See rejection below.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-20 are rejected under 35 U.S.C. 103 as being unpatentable over Fischer et al (US 2010/0177759 A1) (hereinafter Fischer) in view Fischer et al (US 2013/0210490 A1) (hereinafter Fischer490).

Regarding claim 1, Fischer teaches a system for transporting IP data in a Distributed Antenna System (Fischer: Fig. 1; [0015]-[0016], DAS system for communicating IP data), the system comprising: 
at least one Digital Access Units (DAU) having a plurality of optical input ports and at least one Ethernet port (Fischer: Fig. 3; [0027]-[0028], host unit (DAU) comprising optical input/output for connection to/from remote units 306 and Ethernet port 324 for connection to/from IPD 330); 
a plurality of Digital Remote Units (DRUs) coupled to the at least one DAU, wherein each of the plurality of DRUs has a plurality of optical input/output ports and at least one Ethernet port (Fischer: Figs. 1, 2 and 3-4; [0018], [0020]; [0023], plurality of remote units 106 (DRUs) coupled to the host unit, each remote unit comprising optical input/output port for connection to the host unit and an Ethernet pipe (port 222) for communication with IPD 216); 
wherein the at least one DAU includes 
a Framer/Deframer operable to separate the upstream cellular data from the upstream IP data (Fischer: Fig. 3:320; [0029], SeRF (Framer/Deframer) 320 multiplexes/demultiplexes RF data and IP data); 
and to prioritize to process the downstream cellular data before processing the downstream IP data (Fisher: Fig. 4; [0029], claim 7; demultiplexing the RF data and the IP data in each timeslot; the RF DATA is process prior to the IP data as shown in Fig. 4).
a network switch operable to buffer the cellular payload data and the IP data and to route the IP data received from the plurality of DRUs to the at least one Ethernet port of the DAU (Fischer: Fig. 3; [0028]; [0032], the host unit has a switch that receives/buffers frames comprising IP data and RF data and de-multiplexes the ID data from the RF data). 
Fischer does not explicitly disclose scanning an input buffer.
Fisher490 teaches scanning an input buffer (Fisher490: Fig. 2B; [0036]-[0037] host unit receiving RF data from remote unit; host unit has input buffer to hold the data).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Patent Fischer wherein the superframe comprising RF data and IP data are stored in input buffer and process from the buffer as disclosed by Fisher490 to provide a distributed antenna system timing adjustment for small cell DAS (Fisher490: Abstract).

Regarding claim 6, Fischer teaches a system for transporting IP data in a Distributed Antenna System, the system comprising: 
at least one Digital Access Units (DAU) having a plurality of optical input/output ports and at least one Ethernet port (Fischer: Fig. 3; [0027]-[0028], host unit (DAU) comprising optical input/output for connection to/from remote units 306 and Ethernet port 324 for connection to/from IPD 330);  
Fischer: Figs. 1, 2 and 3-4; [0018], [0020]; [0023], plurality of remote units 106 (DRUs) coupled to the host unit, each remote unit comprising optical input/output port for connection to the host unit and an Ethernet pipe (port 222) for communication with IPD 216);  
18wherein each of the plurality of DRUs includes: 
a Framer/Deframer operable to separate cellular payload data from IP data (Fischer: Fig. 2:220; [0020]-[0023], SeRF (Framer/Deframer) 220 multiplexes or demultiplexes RF data and IP data); and to prioritize to process the downstream cellular data before processing the downstream IP data (Fisher: Fig. 4; [0029], claim 7; demultiplexing the RF data and the IP data in each timeslot; the RF DATA is process prior to the IP data as shown in Fig. 4).
a network switch operable to buffer the cellular payload data and the IP data and to route the IP data received from the at least one DAU to the at least one Ethernet port of the DRU (Fischer: Fig. 3; [0028]; [0032], the host unit has a switch that receives/buffers frames comprising IP data and RF data and de-multiplexes the ID data from the RF data).

Fisher490 teaches scanning an input buffer (Fisher490: Fig. 2B; [0036]-[0037] host unit receiving RF data from remote unit; host unit has input buffer to hold the data).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Patent Fischer wherein the superframe comprising RF data and IP data are stored in input buffer and process from the buffer as disclosed by Fisher490 to provide a distributed antenna system timing adjustment for small cell DAS (Fisher490: Abstract).

Regarding claim 11, Fischer teaches a method of operating a Distributed Antenna System (DAS), the method comprising: 
receiving, at a digital remote unit (DRU) of the DAS, downstream IP data and downstream cellular data (Fischer: Fig. 3; [0027]-[0028], host unit (DAU) comprising optical input/output for connection to/from remote units 306 and transmits IP data and cellular data to the DRUs);
separating the downstream IP data from the downstream cellular data (Fischer: Fig. 3; [0028]-[0032], the host unit transmits frames comprising IP data and RF data to the DRUs; DRUs receives the IP data and RD data via the RF port and Ethernet port) 
prioritizing to process the downstream cellular data before processing the downstream IP data (Fisher: Fig. 4; [0029], claim 7; demultiplexing the RF data and the IP data in each timeslot; the RF DATA is process prior to the IP data as shown in Fig. 4),
  	providing information associated with the downstream cellular data to an antenna coupled to the DRU (Fischer: Fig. 3; [0028]-[0032], the host unit transmits frames comprising IP data and RF data to the DRUs);  and 
outputting the downstream IP data at an Ethernet port of the DRU  (Fischer: Fig. 3; [0028]-[0032], the host unit transmits frames comprising IP data and RF data to the DRUs).  
Fischer does not explicitly disclose scanning an input buffer.
Fisher490 teaches scanning an input buffer (Fisher490: Fig. 2B; [0036]-[0037] host unit receiving RF data from remote unit; host unit has input buffer to hold the data).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Patent Fischer wherein the superframe comprising RF data and IP data are stored in input buffer and process from the buffer as disclosed by Fisher490 to provide a distributed antenna system timing adjustment for small cell DAS (Fisher490: Abstract).

Regarding claim 16, Fischer teaches a method of operating a digital access unit (DAU) of a Distributed Antenna System (DAS) (Fischer: Fig. 1; [0015]-[0016], DAS system for communicating IP data), the method comprising: 
Fischer: Fig. 3; [0027]-[0028], host unit (DAU) comprising optical input/output for connection to/from remote units 306 and receives IP data and cellular data via the DRUs); 
separating the upstream IP data from the upstream cellular data (Fischer: Fig. 3:320; [0029], SeRF (Framer/Deframer) 320 multiplexes/demultiplexes RF data and IP data); 
prioritizing to process the downstream cellular data before processing the downstream IP data (Fisher: Fig. 4; [0029], claim 7; demultiplexing the RF data and the IP data in each timeslot; the RF DATA is process prior to the IP data as shown in Fig. 4);
providing information associated with the upstream cellular data to an RF port of the DAU (Fischer: Fig. 3; [0027]-[0032], the host unit output the cellular data to the DRU via RF ports);
outputting the upstream IP data at an Ethernet port of the DAU (Fischer: Fig. 3; [0028]; [0032], the host unit receives frames comprising IP data and RF data and de-multiplexes the ID data from the RF data). 
Fischer does not explicitly disclose scanning an input buffer.
Fisher490 teaches scanning an input buffer (Fisher490: Fig. 2B; [0036]-[0037] host unit receiving RF data from remote unit; host unit has input buffer to hold the data).
It would have been obvious to a person having an ordinary skill in the art before the effective filling date of the claimed invention to modify the system of Patent Fischer wherein the superframe comprising RF data and IP data are stored in input buffer and 

Regarding claims 2 and 7 , Fischer teaches wherein the DAU further comprises a plurality of RF input/output ports (Fischer: Fig. 3; [0027]-[0028] host unit comprising as plurality of RF input/output for communication with the remote units 306).

Regarding claims 3 and 8, Fischer teaches wherein each of the plurality of DRUs is coupled to one or more transmit/receive antennas (Fischer: Fig. 2; [0021]; remote units having antenna 212).

Regarding claims 4 and 9, Fischer teaches wherein the network switch is operable to receive a plurality of IP data streams associated with a plurality of optical input ports of the DAU (Fischer: Fig. 4; [0029] SeRF receiving IP data from the Ethernet port). Regarding claims 5 and 10, Fischer teaches wherein the network switch is operable to receive IP data from the at least one Ethernet port of the at least one DAU and IP data from a CPU of the at least one DAU (Fischer: Fig. 2 and 3; [0029]; [0034] IPD 330 receives IP data from Ethernet port 324; host unit has SeRF that multiplexes/demultiplexes, hence SeRF has a processor/CPU). 

Regarding claims 12 and 17, Fischer teaches wherein the downstream IP data and the downstream cellular data are received at an optical port of the DRU (Fischer; Figs. 2 and 4; [0029]-[0030], downstream IP data and RF data received at the remote units optical ports via optical links 130). Regarding claims 13 and 18, Fischer teaches wherein separating the downstream IP data from the downstream cellular data comprises deframing a packet including the downstream IP data and the downstream cellular data (Fischer; Figs. 2 and 4; [0029]-[0030], de-multiplexing RF data from IP data). Regarding claims 14 and 19, Fischer in view of Wala teaches receiving, at the Ethernet port of the DRU, upstream IP data; receiving, at the antenna coupled to the DRU, upstream cellular data; framing the upstream IP data and information associated with the upstream cellular data; and transmitting the framed upstream data from the DRU (Fischer; Figs. 2 and 4; [0028]-[0029], receiving frame comprising IP data and RF data, multiplexing the data and transmitting to the host units, see also Evans, [0015]-[0116], Figs. 14-15). Regarding claims 15 and 20, Fischer in view of Wala wherein transmitting the framed upstream data is performed at the optical input ports of the DRU  (Fischer; Figs. 2 and 4; [0028]-[0029], receiving frame comprising IP data and RF data, multiplexing the data and transmitting to the host units, see also Evans, [0015]-[0116], Figs. 14-15).



Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KODZOVI ACOLATSE whose telephone number is (571)270-1999. The examiner can normally be reached Monday to Friday 10 am to 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Avellino Joseph can be reached on (571) 272-3905. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.